 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10    KARL ANTHONY DiLORENZO,

11                                 Petitioner,            Case No. C20-0445-RAJ

12           v.
                                                          ORDER DISMISSING PETITION FOR
13    DEPARTMENT OF CORRECTIONS,                          WRIT OF HABEAS CORPUS

14                                 Respondent.

15

16          The Court, having reviewed petitioner’s amended petition for writ of habeas corpus,

17   respondent’s answer to the petition, petitioner’s response to respondent’s answer, the Report and

18   Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,

19   and the remaining record, hereby finds and ORDERS:

20          (1)    The Report and Recommendation is approved and adopted;

21          (2)    Petitioner’s amended petition for writ of habeas corpus (Dkt. 6) is DISMISSED

22   with prejudice;

23          (3)    Petitioner’s pending motions (Dkts. 16, 18, 19, 27) are DENIED as moot;

     ORDER DISMISSING PETITION FOR WRIT
     OF HABEAS CORPUS - 1
 1          (4)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

 2   United States District Courts, a certificate of appealability is DENIED: and

 3          (5)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 4   respondent, and to the Honorable Mary Alice Theiler.

 5

 6          DATED this 21st day of June, 2021.

 7

 8
                                                          A
                                                          The Honorable Richard A. Jones
 9
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING PETITION FOR WRIT
     OF HABEAS CORPUS - 2
